Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 sets forth a condition for performing the discharge mode based on a specified carrier volume.  Claim 3, which depends on claim 2, sets forth a discharge mode trigger based on the number of printed sheets.  It is unclear, since claim 3 depends from claim 2, whether the two trigger conditions are to be used in combination, sequentially, or if the number of sheets is used the way to determine the volume condition.  As such, the Office is unable to ascertain the metes and bounds of the claim.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 all claim shortening “an execution interval”; however, it is unclear whether said execution interval is the interval between executions of the developer discharge mode or the length of time that the developer discharge mode is run/executed for. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786).
Regarding claim 1, Suenami (JP Pub.2012-181477) teaches an image forming apparatus (fig.1), comprising: a development device (fig.2), including a development casing (fig.2, #22) having a first transport chamber (fig.2&3, #22c) and a second transport chamber (fig.2&3, #22d) disposed in parallel to each other (see fig.3), a first partition wall for separating the first transport chamber and the second transport chamber along longitudinal direction thereof (fig.2&3, #22b), a communication part for allowing the first transport chamber and the second transport chamber to communicate with each other at each end side of the first partition wall (fig.2, #22e & #22f), a developer replenishment port for replenishing developer containing magnetic carrier and toner (fig.3, #22g; p.8, para.9), and a developer discharge part disposed at a downstream side end of the second transport chamber so as to discharge excessive developer (fig.3, #22h), a developer carrying member supported by the development casing in a rotatable manner, so as to carry the developer in the second transport chamber on surface thereof (fig.2, #20), a first stirring transport member having a first rotation shaft disposed in the first transport chamber (fig.2&3, #43 having #43b in #22c), and a first transport impeller formed on an outer circumferential surface of the first rotation shaft (fig.3, #43a), so as to stir and transport the developer in the first transport chamber in a first direction, when the first rotation shaft rotates positively (fig.3, from #61 to #62), a second stirring transport member having a second rotation shaft disposed in the second transport chamber (fig.2&3, #44 having #44b in #22d), and a second transport impeller formed on an outer circumferential surface of the second rotation shaft (fig.3, #44a), so as to stir and transport the developer in the second transport chamber in a second direction opposite to the first direction, when the second rotation shaft rotates positively (fig.3, from #64 to #65), a discharge impeller formed on a downstream side of the second transport impeller in the second direction (fig.3, #53), so as to transport the developer in the same direction as the second transport impeller, and to discharge the developer through the developer discharge part, when the second rotation shaft rotates positively, and a reverse transport impeller formed between the second transport impeller and the discharge impeller (fig.3, #52), so as to apply a transporting force to the developer in the second transport chamber in the opposite direction to the second transport impeller and the discharge impeller, when the second rotation shaft rotates positively; a toner storage part for storing the developer to be replenished to the development device (not shown, but must be present to operate according to fig.3, #22g; p.8, para.9); a drive unit connected to the second rotation shaft so as to rotate the second rotation shaft in positive and reverse directions (fig.3, #86); a control unit connected to the drive unit (fig.7, #91/#94 connected to #85/#86 connected to #44 and #52) so as to control the second rotation shaft to rotate positively (p.6, last paragraph-col.7, 1st paragraph), while controlling the same to rotate reversely by a predetermined rotation amount at a predetermined time interval (bottom of p.9- top of p.10; the interval of time at which an abnormality occurs); and an image carrying member on which an electrostatic latent image is formed (fig.1&2, #11/#11a-d), wherein when the second rotation shaft rotates positively or reversely, a developer transporting force of the reverse transport impeller is larger than that of the second transport impeller and the discharge impeller (fig.3, #52 has both a larger blade diameter and smaller pitch than #53 and has a smaller pitch than #44a), and the control unit is capable of performing a developer discharge mode (bottom of p.9-top of p.10), in which the second rotation shaft is rotated reversely during a non image formation period (p.9, para.3), so that the developer around the reverse transport impeller is discharged through the developer discharge part (bottom of p.9-top of p.10).
Regarding claim 7, Suenami (JP Pub.2012-181477) teaches an image forming apparatus wherein a diameter of the reverse transport impeller is larger than or equal to that of the second transport impeller (see fig.3, diameter of #44a equal to #52), and a pitch of the reverse transport impeller is smaller than that of the second transport impeller (fig.3, pitch of #52 smaller than pitch of #44a).
However, Suenami (JP Pub.2012-181477) fails to teach rotating reversely both of the first rotation shaft and the second rotation shaft in a developer discharge mode.
Regarding claim 1, Suenami (JP Pub.2009-036786) teaches a developing device with a first rotation shaft and a second rotation shaft (fig.3, #32 and #33) wherein the apparatus is capable of forwardly and backwardly rotating both of the first and second rotation shaft (see fig.3, #43 drives both #32 and #33 via #41a & #41b; p.7, third and fourth paragraphs).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller of Suenami (JP Pub.2012-181477) by enabling the motor that drives both of the first and second rotation shafts to be able to drive them both in reverse as in Suenami (JP Pub.2009-036786) in order to give the original device the further capability of being able to counter developer stagnation at end regions of the rotation shafts (p.7, para.3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) as applied to claim 1 above, and further in view of Onuki (US Pub.2015/0153679) and in view of Ge et al. (US Pub.2017/0248914).
Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) teach all of the limitations of claim 1, upon which claim 4 depends.
Additionally, regarding claim 4, Suenami (JP Pub.2012-181477) discloses that the image forming apparatus further comprises a humidity detection sensor capable of detecting humidity in the image forming apparatus (fig.7, #82; p.8, paragraph 5),  and associated developer discharge is controlled in accordance with the toner concentration as well as temperature and humidity (p.7, first paragraph; p.9, first full paragraph) and discloses having an abnormality warning that triggers the developer replacement mode (final paragraph of p.9-top of p.10).
However, Suenami (JP Pub.2012-181477) fail to disclose what the actual abnormality trigger is.
Regarding claim 4, Onuki (US Pub.2015/0153679) teaches an image forming apparatus wherein a developer agitating and discharging operation is used in response to the amount of high or low speed print sheet processing (para.0097-0098,0101,0142), but also teaches that while number of sheets or amount of time in high speed printing can be used as the index of the timing for when the agitating and discharging operation is executed, the amount of new toner supplied, the image density or temperature and humidity can also be used (para.0144).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus controls of Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) by using triggers based on a developer condition as in Onuki (US Pub.2015/0153679) in order to decrease image fogging and dirty toner (para.0097).
Regarding claim 4, Ge et al. (US Pub.2017/0248914) teaches an image forming apparatus in which an apparatus humidity is monitored and if the humidity remains low, the developer in the developing device is only agitated (para.0058) and a toner ejecting process is carried out when the humidity is high (para.0059), as a result, the ejection process interval is shortened when the humidity is high.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus controls of Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) by adjusting the interval between discharge/purging/ejection operations as suggested by Onuki (US Pub.2015/0153679) and Ge et al. (US Pub.2017/0248914) in order to allow the apparatus flexibility while still maintaining proper toner density and electrification, so that the developing property of the developer is stabilized even when the environment is humid (para.0059).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) as applied to claim 1 above, and further in view of Onuki (US Pub.2015/0153679) and in view of Hamakawa (JP Pub.2015-114506).
Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) teach all of the limitations of claim 1, upon which claim 6 depends.
Additionally, regarding claim 6, Suenami (JP Pub.2012-181477) discloses that the image forming apparatus further comprises the ability to control the speed of the agitator motors (p.7), and associated developer discharge is controlled in accordance with the toner concentration as well as temperature and humidity (p.7, first paragraph; p.9, first full paragraph) and discloses having an abnormality warning that triggers the developer replacement mode (final paragraph of p.9-top of p.10).
However, Suenami (JP Pub.2012-181477) fail to disclose what the actual abnormality trigger is.
Regarding claim 6, Onuki (US Pub.2015/0153679) teaches an image forming apparatus wherein a developer agitating and discharging operation is used in response to the amount of high or low speed print sheet processing (para.0097-0098,0101,0142), but also teaches that while number of sheets or amount of time in high speed printing can be used as the index of the timing for when the agitating and discharging operation is executed, the amount of new toner supplied, the image density or temperature and humidity can also be used (para.0144).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus controls of Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) by allowing the changing of process speed and by using triggers based on a developer condition and associated with the process speed as in Onuki (US Pub.2015/0153679) in order to decrease image fogging and dirty toner (para.0097) and to allow the apparatus to be more user friendly by allowing it to print on a variety of different paper characteristics (para.0095).
Regarding claim 6, Hamakawa (JP Pub.2015-114506) teaches an image forming apparatus wherein when image formation is performed in a low speed mode in which rotational speed of the second rotation shaft is less than a predetermined value (p.7, second full paragraph), the control unit shortens an execution interval of the developer discharge mode (p.9, first full paragraph+: running the screw at a slower speed results in developer getting to too high of a level when it is regularly replenished due to too little developer being discharged at that speed, so the increased purge speed interval is increased for each time the developer is replenished in low speed mode, p.10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus controls of Suenami (JP Pub.2012-181477) in view of Suenami (JP Pub.2009-036786) by adjusting the interval between discharge/purging/ejection operations as suggested by Onuki (US Pub.2015/0153679) and Hamakawa (JP Pub.2015-114506) in order to allow the apparatus flexibility while still maintaining proper toner density and electrification, while adjusting for different process speeds (Onuki (US Pub.2015/0153679): para.0095).
Upon review of the prior art, one of ordinary skill in the art would readily recognize that running the purge mode at the same interval for a longer period of time and running the purge mode for a stead rate at more frequent intervals would achieve the same result and thus the claim limitations would be easily arrived at without undue experimentation.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 5 would be allowable if rewritten to also overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “wherein the control unit performs the developer discharge mode when the carrier having substantially the same volume as the developer around the reverse transport impeller in the second transport chamber is replenished from the toner storage part” in combination with the remaining claim elements as set forth in claims 2 and 3.
Prior art does not disclose or suggest the claimed “when the toner concentration detected by the toner concentration detection sensor is larger than a predetermined value, the control unit shortens an execution interval of the developer discharge mode.” in combination with the remaining claim elements as set forth in claim 5.
 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							
/LKR/					/Arlene Heredia/      9/26/2022			         Primary Examiner, Art Unit 2852